Case 1:18-cv-03324-WJM-KMT Document 36 Filed 07/16/20 USDC Colorado Page 1 of 10




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                  Judge William J. Martínez

   Civil Action No. 18-cv-3324-WJM-KMT

   LORELLE THOMPSON;

          Plaintiff,

   v.

   FORD MOTOR COMPANY, a Delaware company,

          Defendant.


            ORDER DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION


          This matter is before the Court on Plaintiff Lorelle Thompson’s (“Plaintiff”) “Fed.

   R. Civ. P. 59(e) Motion for Reconsideration of the Court’s September 24, 2019 Order

   Granting Motion to Dismiss and Final Judgment.” (“Motion for Reconsideration”; ECF

   No. 28.) Plaintiff asks the Court to amend the judgment pursuant to Federal Rule of

   Civil Procedure 59(e) on the grounds that the Court misconstrued applicable law

   relating to personal jurisdiction. (Id.)

          Also before the Court is “Plaintiff’s Fed. R. Civ. P. 59(e) Motion to Alter Judgment

   For the Purpose of Filing Motion to Transfer, Subject to Plaintiff’s Motion for

   Reconsideration and Appeal.” (“Motion to Alter Final Judgment”; ECF No. 29.)

          For the reasons explained below, the Court denies the Motion for

   Reconsideration and reserves decision on the Motion to Alter Final Judgment.
Case 1:18-cv-03324-WJM-KMT Document 36 Filed 07/16/20 USDC Colorado Page 2 of 10




                                      I. BACKGROUND

         On December 26, 2018, Plaintiff brought this products liability action against

   Ford Motor Company (“Defendant” or “Ford”) following a December 27, 2016 accident

   arising from an allegedly defective Ford Expedition. (ECF No. 1.)

         On January 18, 2019, Ford filed the motion to dismiss the complaint for lack of

   personal jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(2). (ECF No. 8.)

   On September 24, 2019, the Court issued an order granting Ford’s Motion to Dismiss

   and dismissing the case without prejudice for lack of personal jurisdiction. (the “Court’s

   Order”; ECF No. 26.) A Final Judgment against Plaintiff was entered the same day.

   (ECF No. 27.)

         On October 22, 2019, Plaintiff filed a Motion for Reconsideration and the Motion

   to Alter Final Judgment. (ECF Nos. 28 and 29.) Ford filed responses to each motion

   on November 12, 2019 (ECF Nos. 31 and 32), and Plaintif f filed a reply in further

   support of her Motion for Reconsideration on November 26, 2019 (ECF No. 33).

                                   II. LEGAL STANDARD

         Rule 59(e) permits a Court to alter or amend a judgment on timely motion by a

   party. Fed. R. Civ. P. 59(e). “Rule [59(e)] was adopted to mak[e] clear that the district

   court possesses the power to rectify its own mistakes in the period immediately

   following the entry of judgment.” White v. N.H. Dep’t of Emp’t Sec., 455 U.S. 445, 450

   (1982) (internal quotation marks omitted). Accordingly, the Court may amend the

   judgment in its discretion where (1) there has been an intervening change in the

   controlling law; (2) new evidence that was previously unavailable has come to light; or



                                               2
Case 1:18-cv-03324-WJM-KMT Document 36 Filed 07/16/20 USDC Colorado Page 3 of 10




   (3) the Court sees a need to correct clear error or prevent manifest injustice. Servants

   of Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000). “T hus, a motion for

   reconsideration is appropriate where the court has misapprehended the facts, a party’s

   position, or the controlling law.” Id. However, motions to alter or amend the judgment

   pursuant to Rule 59(e) “are regarded with disfavor. . . [and are] ‘not appropriate to

   revisit issues already addressed or advance arguments that could have been raised in

   prior briefing.’” Kerber v. Qwest Group Life Ins. Plan, 727 F. Supp. 2d 1076, 1077 (D.

   Colo. 2010) (quoting Servants of the Paraclete, 204 F.3d at 1012).

                                            III. ANALYSIS

   A.     Reconsideration of the Court’s Order

          Plaintiff makes two primary arguments in support of her Motion for

   Reconsideration: (1) the Court should consider “new evidence” in the form of

   supplemental case law; and (2) the Court committed clear error that resulted in

   manifest injustice “[b]y overlooking U.S[.] Supreme Court settled precedents and

   substantially altering the first prong of its specific jurisdiction test.” (ECF No. 28 at 1,

   15.)1 The Court will consider each argument in turn.

          1.      New Evidence

          Plaintiff argues that the Court’s Order should be reconsidered because Plaintif f

   filed supplemental authority on August 8, 2019, and “had no opportunity to argue the

   relevance and application of this new case law prior to entry of the Court’s order of

   dismissal.” (ECF No. 28 at 15.) Contrary to Plaintiff’s characterization of this


          1
           Plaintiff only moves for reconsideration of the Court’s ruling on specific jurisdiction and
   does not address the Court’s ruling on general jurisdiction. (ECF No. 28 at 15 n.16.)

                                                    3
Case 1:18-cv-03324-WJM-KMT Document 36 Filed 07/16/20 USDC Colorado Page 4 of 10




   supplemental authority as “new evidence,” case law is not evidence. Moreover, Plaintiff

   did, in fact, submit her supplemental authority to the Court before it decided Ford’s

   Motion to Dismiss (see ECF No. 23), and this was considered by the Court at that time.

   This contention is thus patently without merit.

          2.     Clear Error

          Because the Court finds that Plaintiff has not shown that there has been a

   change in controlling law or that new evidence has become available, the Court must

   find clear error or manifest injustice in order to grant Plaintiff’s Motion for

   Reconsideration. See National Bus. Brokers, Ltd. v. Jim Williamson Productions, Inc.,

   115 F. Supp. 2d 1250, 1256 (D. Colo. 2000). Plaintif f argues that the Court committed

   clear error by (1) misapplying Bristol-Myers Squibb v. Superior Court, 137 S. Ct. 1773

   (2017); and (2) not applying the stream of commerce doctrine endorsed in World-Wide

   Volkswagen Corp. v. Woodson, 444 U.S. 286, 298 (1980). The Court will consider

   each argument below.

          First, Plaintiff contends that, in deciding Bristol-Meyers Squibb, the Supreme

   Court “refused to adopt a strict causal standard” and “held that the relatedness prong

   for specific jurisdiction would have been met if the non-resident plaintiffs were injured in

   the state.” (ECF No. 28 at 4–5.) Neither description of Bristol-Meyer Squibb is

   accurate. The Supreme Court and Tenth Circuit have yet to determine whether the

   requirement that a case “arise out of or relate to the defendant’s contacts with the

   forum” endorses a theory of “but-for” or “proximate” causation. See GCIU-Employer

   Retirement Fund v. Coleridge Fine Arts, 808 F. App’x 655, 666 (10th Cir. Apr. 6, 2020);



                                                  4
Case 1:18-cv-03324-WJM-KMT Document 36 Filed 07/16/20 USDC Colorado Page 5 of 10




   Dudnikov v. Chalk & Vermilion Fine Arts, Inc., 514 F.3d 1063, 1078–79 (10th Cir. 2008)

   (“As between . . . but-for and proximate causation tests, we have no need to pick sides

   today.”). Moreover, the Supreme Court mentioned the location of the non-residents’

   injuries in Bristol-Meyers Squibb to show that the case for specific personal jurisdiction

   there was “even weaker” than in Walden v. Fiore, 571 U.S. 277 (2014)—not, as Plaintiff

   contends, to create a new rule endorsing specific jurisdiction when a forum resident is

   harmed in the forum state. 137 S. Ct. at 1782.

          What Bristol-Meyers Squibb does stand for is a requirement that “the suit must

   aris[e] out of or relat[e] to the defendant’s contacts with the forum.” 137 S. Ct. at 1780

   (alterations and italics in original); see also Walden, 571 U.S. at 284 (the Supreme

   Court has “consistently rejected attempts to satisfy the defendant-focused ‘minimum

   contacts’ inquiry by demonstrating contacts between the plaintiff . . . and the forum

   State”). For the reasons stated in the Court’s Order, Plaintif f’s injuries do not arise out

   of or relate to Ford’s forum-related activities.

          Second, Plaintiff claims that the Court erred in not applying stream-of-commerce

   law pursuant to World-Wide Volkswagen and alleges that the Court concluded “that a

   plaintiff can no longer use the stream of commerce test to establish specific

   jurisdiction.”2 (ECF No. 28 at 6.) This is a gross misstatement of the Court’s Order.




          2
             In support of her argument, Plaintiff provided the Court with 24 non-precedential cases
   in which the courts found specific jurisdiction over defendants. The fact that other courts (most
   of which are outside of the Tenth Circuit) ruled differently does not mean that this Court
   committed clear error warranting reconsideration. See Servants of the Paraclete, 204 F.3d at
   1012 (explaining that a ground warranting reconsideration is an “intervening change in the
   controlling law” (emphasis in original)).

                                                  5
Case 1:18-cv-03324-WJM-KMT Document 36 Filed 07/16/20 USDC Colorado Page 6 of 10




          World-Wide Volkswagen addresses a separate requirement for specific

   jurisdiction that a defendant “purposefully avails itself of the privilege of conducting

   activities within the forum State.” 444 U.S. at 297. It does not, however, discuss when

   a plaintiff’s injuries “arise out of or relate to” a defendant’s forum-related activities. 444

   U.S. at 297; Dudnikov, 514 F.3d at 1071 (recognizing that the “minimum contacts”

   standard requires both that an out-of-state defendant “purposefully directed” its

   activities at residents of the forum state and that a plaintiff’s injuries “arise out of” a

   defendant’s forum-related activities). Because Plaintiff failed to establish that her

   injuries arose out of Ford’s forum-related activities, the Court did not need to consider

   whether Ford had purposefully directed its activities at residents of the forum state.

          Upon review of the Motion for Reconsideration and a re-examination of the

   Court’s Order, the Court concludes that Plaintiff has failed to demonstrate that any of

   the grounds justifying reconsideration exist in his case. Plaintiff has failed to

   demonstrate an intervening change in the controlling law, the availability of new

   evidence, or the need to correct clear error or prevent manifest injustice. See Servants

   of the Paraclete, 204 F.3d at 1012. Instead, Plaintif f merely raises arguments that

   could have been—and were—raised in prior briefing and were rejected by the Court.

          Accordingly, the Court finds that Plaintiff has failed to meet her burden under

   Rule 59(e), and the Motion for Reconsideration must be DENIED.

   B.     Motion to Alter Final Judgment

          In her Motion to Final Alter Judgment, Plaintiff seeks conditional leave to file a

   “Motion to Transfer, Subject to Plaintiff’s Motion for Reconsideration and Appeal”



                                                  6
Case 1:18-cv-03324-WJM-KMT Document 36 Filed 07/16/20 USDC Colorado Page 7 of 10




   (“Motion to Transfer”) requesting transfer of her case to a court in which Ford would be

   subject to personal jurisdiction pursuant to 28 U.S.C. § 1631, “[i]n the ev ent that

   Plaintiff’s Motion for Reconsideration is denied and the Order Granting Motion to

   Dismiss is affirmed on appeal.” 3 (ECF No. 29.)

          On July 8, 2020, the Court issued an order directing Plaintiff to confirm whether

   the Court had correctly interpreted the relief requested in Plaintiff’s Motion to Alter

   Judgment:

                  The Court construes the Motion to Alter Judgment to request
                  the following relief in the event that the Court were to deny
                  Plaintiff’s [Motion for Reconsideration]: Plaintiff asks the
                  Court to amend the Final Judgment and grant Plaintiff leave
                  to file her [Motion to Transfer]. It appears, therefore, that
                  Plaintiff is not requesting that the Court decide the Motion to
                  Transfer at the present time.

   (ECF No. 34.) On July 10, 2020, Plaintiff confirmed that this summary accurately

   reflected her request. (ECF No. 35.) This requested relief, however, is outside of the

   Court’s power.

          Section 1291 of the Judicial Code vests courts of appeal with jurisdiction over

   appeals from “final decisions” of a district court. 28 U.S.C. § 1291; Cunningham v.

   Hamilton Cnty, 527 U.S. 198, 203 (1999) (“[W ]e have repeatedly interpreted § 1291 to

   mean that an appeal ordinarily will not lie until after final judgment has been entered in

   a case.”). A “final decision” of a district court “generally is one which ends the litigation

   on the merits and leaves nothing for the court to do but execute the judgment.” Catlin

   v. United States, 324 U.S. 229, 233 (1945); Rekstad v. First Bank Sys., Inc., 238 F.3d


          3
            Plaintiff did not request transfer of her case in her response to Ford’s Motion to
   Dismiss. (ECF No. 17.)

                                                   7
Case 1:18-cv-03324-WJM-KMT Document 36 Filed 07/16/20 USDC Colorado Page 8 of 10




   1259, 1261 (10th Cir. 2001). An order is not f inal, however, if it disposes of “fewer than

   all the claims or the rights and liabilities of fewer than all the parties.” Robinson v.

   Parke-Davis & Co., 685 F.2d 912, 913 (4th Cir. 1982) (per curiam); Cohen v. Beneficial

   Indus. Loan Corp., 337 U.S. 541, 546 (1949) (“So long as the matter remains open,

   unfinished or inconclusive, there may be no intrusion by appeal.”).

          To grant Plaintiff leave to file her Motion to Transfer, the Court would have to

   vacate the final judgment already entered in this action. See, e.g., Cooper v.

   Shumway, 780 F.2d 27, 29 (10th Cir.1985) (“[O]nce judgment is entered the filing of an

   amended complaint is not permissible until judgment is set aside or vacated pursuant to

   Fed.R.Civ.P. 59(e) or 60(b).”); Dussouy v. Gulf Coast Inv. Corp., 660 F.2d 594, 597 n.1

   (5th Cir. 1981) (“Where judgment has been entered on the pleadings, a holding that the

   trial court should have permitted amendment necessarily implies that judgment on the

   pleadings was inappropriate and that therefore the motion to vacate should have been

   granted.”).

          If, however, the Court vacates the final judgment to allow Plaintiff to file her

   Motion to Transfer, there will not be a final judgment to appeal. See Carteret Sav.

   Bank, F.A. v. Shushan, 919 F.2d 225, 230 (3d Cir. 1990) (a ruling of a District Court

   finding no personal jurisdiction over all defendants is typically appealable under 28

   U.S.C. § 1291 “only if the district court dismisses the case”).4




          4
            Likewise, there would not be an appealable final order if the Court were to grant the
   Motion to Transfer. See, e.g., F.D.I.C. v. McGlamery, 74 F.3d 218, 222 (10th Cir. 1996);
   Raines v. Block, 798 F.2d 377, 379 (10th Cir. 1986).

                                                  8
Case 1:18-cv-03324-WJM-KMT Document 36 Filed 07/16/20 USDC Colorado Page 9 of 10




          Moreover, if Plaintiff appeals the Court’s Order, the Court will be divested of

   jurisdiction to rule on a subsequently filed Motion to Transfer absent a mandate issued

   by the Tenth Circuit. As a general matter, “[t]he filing of a notice of appeal is an event

   of jurisdictional significance—it confers jurisdiction on the court of appeals and divests

   the district court of its control over those aspects of the case involved in the appeal.”

   Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 58 (1982); Norman v. Young,

   422 F.2d 470, 474 (10th Cir. 1970) (recognizing that the case was taken out of the trial

   court’s jurisdiction once defendant filed a notice of appeal). Subsequent jurisdiction of

   the district court is “dependent on the terms of the appellate mandate.” DuBuit v.

   Harwell Enterprises, Inc., 540 F.2d 690, 693 (4th Cir. 1976) (“when we affirmed the final

   judgment this put an end to the ligation and the district court had no authority to reopen

   the case for the consideration of attorney fees or any other purpose” (quotations

   omitted)); United States v. Redmond, 571 F.2d 513, 513 (10th Cir. 1978) (“The district

   court has no power or authority to deviate from a mandate issued by the court of

   appeals.”).

          If Plaintiff wishes to file a Motion to Transfer, the Court could vacate the Final

   Judgment in this action and grant Plaintiff leave to file her Motion to Transfer.

   Alternatively, the Court could leave the Final Judgment as is, so that Plaintiff can

   directly appeal the Court’s Order. This Court cannot, however, do both. In light of the

   above, the Court finds that Plaintiff should be given an opportunity to amend her

   requested relief if she so chooses.




                                                9
Case 1:18-cv-03324-WJM-KMT Document 36 Filed 07/16/20 USDC Colorado Page 10 of 10




          Plaintiff is therefore DIRECTED to inform the Court of her election as to how she

   would like to proceed by July 24, 2020. Although it is not required to do so, should

   Defendant wish to file a response to Plaintiff’s clarifying statement, it must do so on or

   before July 29, 2020.

                                       IV. CONCLUSION

          For the reasons set forth above, the Court ORDERS as follows:

   1.     Plaintiff’s Fed. R. Civ. P. 59(e) Motion for Reconsideration of the Court’s

          September 24, 2019 Order Granting Motion to Dismiss and Final Judgment (ECF

          No. 28) is DENIED; and

   2.     Plaintiff is DIRECTED to file a clarifying statement consistent with the terms of

          this order on or before July 24, 2020.


          Dated this 16th day of July, 2020.

                                                    BY THE COURT:



                                                    __________________________
                                                    William J. Martínez
                                                    United States District Judge




                                               10
